Exhibit 3.2 BYLAWS OF CHYRONHEGO CORPORATION ARTICLE I – MEETINGS OF SHAREHOLDERS Place of Meetings . Meetings of shareholders of ChyronHego Corporation (the “ Corporation ”) shall be held at any place, within or outside the State of New York, designated by the Corporation’s board of directors (the “ Board of Directors ”). The Board may, in its sole discretion, determine that a meeting of shareholders shall not be held at any place, but may instead be held solely by means of remote communication as authorized by Section 708(c) of the Business Corporation Law of New York (the “
